 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   TIMOTHY MCCLENDON,                                  Case No. 1:18-cv-00882-SAB

12                  Plaintiff,                           ORDER DISCHARGING ORDER TO
                                                         SHOW CAUSE AND ADMONISHING
13           v.                                          COUNSEL THAT FURTHER FAILURES
                                                         TO COMPLY WILL RESULT IN
14   COMMISSIONER OF SOCIAL SECURITY,                    ISSUANCE OF MONETARY SANCTIONS

15                  Defendant.                           (ECF Nos. 14,15)

16

17          Plaintiff Timothy McClendon filed the present action in this court seeking review of the

18 Commissioner’s denial of an application for benefits. On June 29, 2018, the Court issued a

19 scheduling order. (ECF No. 5). The scheduling order states that within 95 days from the filing
20 of the administrative record, Plaintiff shall file an opening brief. The scheduling order also

21 required that the parties file a separate proof of service for their confidential briefing. Defendant

22 lodged the Social Security administrative record on November 13, 2018. (ECF No. 11.) On

23 December 14, 2018, Plaintiff received a thirty-day extension of time to serve his confidential

24 briefing. (ECF Nos. 12, 13.)

25          Plaintiff did not file an opening brief nor did he seek an extension of time to do so. On

26 March 28, 2019, an order issued requiring Plaintiff to show cause why sanctions should not issue
27 for the failure to comply with the December 14, 2018 order. (ECF No. 14.) On April 2, 2019,

28 Plaintiff filed a response to the order to show cause. (ECF No. 15.) In the response, Plaintiff’s


                                                     1
 1 counsel stated that she had been sick and did not reset the deadline to serve the confidential brief

 2 on her calendar. (Id.) The confidential brief was served on April 2, 2019. (Id.)

 3          While the Court sympathizes with counsel’s issues regarding her health, it is noted that

 4 this is not the first time that this Court, or other court’s in this division, have had to address a

 5 failure to comply. See Murphy v. Comm. of Soc. Sec., No. 1:18-cv-00712-GSA (E.D. Cal. Mar.

 6 6, 2019) (order to show cause for failure to file opening brief); Munoz Ferrer v. Comm. of Soc.

 7 Sec., No. 1:18-cv-00494-GSA (E.D. Cal. Feb. 20, 2019) (order to show cause for failure to file

 8 opening brief); Francesconi v. Comm. of Soc. Sec., No. 1:17-cv-01391-JLT (E.D. Cal. Aug. 31,

 9 2018 (order to show cause for failure to file opening brief); Martinez Perales v. Comm. of Soc.

10 Sec., No. 1:17-cv-01353-JLT (E.D. Cal. Apr. 20, 2018) (order to show cause for failure to file

11 proof of service of confidential brief); Hernandez v. Comm. of Soc. Serv., No. 1:17-cv-01246-

12 EPG (E.D. Cal. July 23, 2018 (order to show cause for failure to file opening brief); Peck v.

13 Comm. of Soc. Sec., No. 1:17-cv-01060-JDP (E.D. Cal. Apr. 18, 2018) (order to show cause for

14 failure to file proof of service of confidential brief); Pulido v. Comm. of Soc. Sec., No. 1:17-cv-

15 00884-JLT (E.D. Cal. Mar. 30, 2018) (order to show cause for failure to file opening brief); Stills

16 v. Comm. of Soc. Sec., No. 1:17-cv-00486-JLT (E.D. Cal. Jan. 16, 2018) (order to show cause

17 for failure to file opening brief); Krummel v. Comm. of Soc. Sec., No. 1:17-cv-00260-BAM

18 (E.D. Cal. Mar. 30, 2018) (order to show cause for failure to file opening brief); Perez v. Comm.

19 of Soc. Sec., No. 1:17-cv-00112-SAB (E.D. Cal. Sep. 29, 2017) (order to show cause for failure
20 to file opening brief); Londo v. Comm. of Soc. Sec., No. 1:16-cv-01897-EPG (E.D. Cal. Jan. 2,

21 2019) (order to show cause for failure to file opening brief); Jones v. Comm. of Soc. Sec., No.

22 1:16-cv-01718-EPG (E.D. Cal. Nov. 13, 2019) (order to show cause for failure to file opening

23 brief); Whipple v. Comm. of Soc. Sec., No. 1:16-cv-01254-JLT (E.D. Cal. March 14, 2017)

24 (order to show cause for failure to file proof of service of confidential briefing); Pulido v. Comm.

25 of Soc. Sec., No. 1:16-cv-01155-SAB (E.D. Cal. May 24, 2017) (order to show cause for failure

26 to file opening brief); Sanchez v. Comm. of Soc. Sec., No. 1:16-cv-01081-SKO (E.D. Cal. June
27 13, 2017) (order to show cause for failure to file opening brief); Guerrero v. Comm. of Soc. Sec.,

28 No. 1:16-cv-00573-SAB (E.D. Cal. June 30, 2016) (order requiring counsel Kelsey Brown to


                                                     2
 1 appear for failure to comply with court orders).

 2          Although counsel has health issues, in the Court’s mind, the issue is that counsel has

 3 continued to fail to put in place a system by which to track due dates in pending cases. Counsel

 4 is advised that if additional time is needed to comply with the scheduling order then a stipulation

 5 or request for extension needs to be filed prior to the due date. The Court does not issue orders

 6 without a reason and counsel’s failure to comply is an issue that needs to be addressed as it is

 7 affecting the Court’s workload and potentially the rights of her clients. Therefore, to compel

 8 counsel’s compliance with the deadlines established in this matter, the Court shall impose a

 9 sanction of one hundred dollars ($100.00) for each day that counsel fails to comply with the

10 deadlines established by this order.

11          Accordingly, IT IS HEREBY ORDERED that:

12          1.      The March 28, 2019 order to show cause is DISCHARGED:

13          2.      Defendants shall serve a response to Plaintiff’s confidential briefing on or before

14                  May 7, 2019;

15          3.      Plaintiff’s opening brief or a stipulation to remand shall be filed on or before June

16                  7, 2019;

17          4.      Defendant’s opposition to Plaintiff’s opening brief shall be filed on or before July

18                  8, 2019;

19          5.      Plaintiff’s reply, if any, shall be filed on or before July 23, 2019; and

20          6.      Plaintiff is advised that any further failures to comply with orders of this Court

21                  will result in the issue of monetary sanctions in the amount of one-hundred

22                  dollars ($100.00) per day until Plaintiff’s compliance is obtained.

23
     IT IS SO ORDERED.
24

25 Dated:        April 3, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      3
